DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejection
Rejection of claims 1 and 2 on the grounds of non-statutory double patenting is maintained.  The terminal Disclaimer filed on 7/12/22 was disapproved.  The disclaimer fee under 1.37 CFR 1.20(d) in the amount of $170 has not been submitted, not is there any pre-authorization in the application to charge the deposit account.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,693,993. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claims are directed to a method of treating hot flashes comprising administering a dopamine agonist which binds to D2, D3 and D4 receptors.  
Claims if the ‘993 patent are directed to a method of treating menopausal symptoms comprising administering of an effective amount of (S)-6-[propyl(2-thiophen-2-ylethyl)amino]5, 6, 7, 8-tetrahydronaphthalen-1-ol.  The named compound is otherwise known as rotigotine which is a dopamine agonist that binds to D2, D3 and D4 receptors (see column 4, lines 3-9 of ‘993) and therefore meets the limitations of the dopamine agonist of the instant claims.
While claims of ‘993 are directed to treatment of menopausal symptoms, the instant claims are directed to treatment of hot flashes.
One skilled in the art would have found it obvious to administer rotigotine to a patient in need of treatment of hot flashes.  In order to ascertain the scope of the term “menopausal symptoms” in claims 1-3 of the ‘993 patent one would look for the definition of said term in the description.  Throughout description the ‘993 patent refers to hot flashes as a menopausal symptom.  The first line of the patent states “The subject invention relates to treatments and treatment methods of menopausal symptoms including hot flashes”.  In column 1, lines 27-28, ‘993 states “These menopausal symptoms include irregular menses, hot flashes..” and further on ‘993 refers to hot flashes as one of the most prevalent symptoms (column 1, lines 33-34).  In view of the definition provided in the description, it is evident that hot flashes are included in the genus of menopausal symptoms.  One skilled in the art would therefore have found it obvious to practice the method claimed in the ‘993 patent wherein menopausal symptom is hot flashes.

Conclusion
Claims 1-12 are pending
Claims 1-2 are rejected
Claims 3-12 are withdrawn
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628